                          UNITED STATES DISTRICT FOR THE
                            DISTRICT OF NEW HAMPSHIRE

_________________________________________
                                          )
CONSERVATION LAW FOUNDATION, INC. )
                                          )               Case No. 1:13-cv-214-SM
                  Plaintiff,              )
                                          )
            v.                            )
                                          )
PLOURDE SAND AND GRAVEL CO., INC.         )
                                          )
                  Defendant.              )
_________________________________________ )

 DECLARATION OF HEATHER A. GOVERN IN SUPPORT OF PLAINTIFF’S MOTION
   FOR CONTEMPT AND TO SEEK ENFORCEMENT OF THE COURT’S ORDER


   1. I am a member of the Bar of Massachusetts, have been admitted pro hac vice in this

      Court, and am an attorney with Plaintiff Conservation Law Foundation, Inc. (“CLF”). I

      submit this declaration in support of Plaintiff’s Motion for Contempt and to Seek

      Enforcement of the Court’s Order.

   2. CLF has received no data from Plourde Sand and Gravel Co., Inc. (“Plourde”) as required

      by Paragraphs 10 and 13 of the Order. See ECF Docket Entry (“Doc.”) 57 at ¶¶ 10 and

      13.

   3. Neither CLF nor the recipient of the Supplemental Environmental Project funds (“SEP

      Recipient”) has received late payments from Plourde, as required by paragraphs 15 and

      18 of the Order. See Doc. 57 at ¶¶ 15 and 18.

   4. Attached as Exhibit A is a true and correct copy of the Court’s October 1, 2015 Order

      entering the Consent Decree in this matter.




                                              1
5. Attached as Exhibit B is a true and correct copy of EPA Manager Denny Dart’s letter to

   Dawn Plourde.

6. Attached as Exhibit C is a true and correct copy of email correspondence between

   Zachary K. Griefen and Joshua M. Wyatt dated May 29, 2018 and May 30, 2018.

7. Attached as Exhibit D is a true and correct copy of Heather Govern’s letter to Dawn

   Plourde dated June 25, 2018.

8. Attached as Exhibit E is a true and correct copy of Heather Govern’s letter to Dawn

   Plourde dated February 5, 2019.

9. Attached as Exhibit F is a copy of the calculation used to determine the amount owed to

   the SEP Recipient by Plourde as of April 12, 2019.

10. Attached as Exhibit G is a copy of the calculation used to determine the amount owed to

   CLF by Plourde as of April 12, 2019.

11. As of today, April 12, 2019, CLF has not received any data submissions or late fee

   payments owed to CLF from Plourde, as per the Court’s Order.

   I declare under penalty of perjury that the forgoing is true and correct. Executed on April

   12, 2019.



                                          CONSERVATION LAW FOUNDATION, INC

                                          /s/ Heather A. Govern
                                          Heather A. Govern, Esq.
                                          Admitted pro hac vice
                                          Conservation Law Foundation, Inc.
                                          62 Summer Street
                                          Boston, MA 02110
                                          hgovern@clf.org
                                          (617) 850-1765




                                            2
